DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 28-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 28, 
28. A wireless transmit/receive unit (WTRU), comprising: 

a processor configured to: 

receive first radio link control (RLC) configuration information associated with a radio bearer;

receive second RLC configuration information associated with the radio bearer;

 and responsive to a determination that a packet data convergence protocol (PDCP) protocol data unit (PDU) associated with the radio bearer is to be transmitted via one of a first uplink (UL) path established in accordance with at least the first RLC configuration information or a second UL path established in accordance with at least the second RLC configuration information: 

select the first UL path or the second UL path to transmit the PDCP PDU based on at least an amount of data available for transmission at the WTRU; and 

transmit the PDCP PDU associated with the radio bearer via the selected first UL path or second UL path.

The claim is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Damnjanovic et al. (U.S. 2015/0271836), hereinafter Damjanovic teaches in ¶ [0034]:
[0034] In this regard, in accordance with aspects described herein, the wireless device can select a portion of data related to the higher priority bearer (e.g., a split bearer) for mapping to resources granted by the first base station, which can ensure that at least some of the resources remain for mapping data related to the lower priority bearer (e.g., network entity specific bearer). If resources remain after mapping the data related to the lower priority bearer (e.g., network entity specific bearer), the remaining resources can be used for mapping an additional portion of the data related to the higher priority bearer (e.g., split bearer) if such data remains. As described, in this split bearer configuration, another portion of the data related to the split bearer may be mapped to resources granted by a second base station as well. In a specific example, the wireless device can use a token buckets algorithm for the bearers to provide a QoS. Thus, in this example, the wireless device can utilize a fraction of tokens in a token bucket for the split bearer in determining an amount of data mapped to the resources of the network entity, such to ensure tokens in a token bucket for the network entity specific bearer can be used to determine an amount of data mapped to the resources of the network entity. As described further herein, the token bucket for the split bearer can include separate token buckets for mapping data to resources of each network entity or a common token bucket for mapping data to resources of the network entities to provide the QoS.

However, this is not the same as “select the first UL path or the second UL path to transmit the PDCP PDU based on at least an amount of data available for transmission at the WTRU” as the reference teaches that the path is selected based on the amount of tokens (i.e. a split ratio), not the amount of data available at the device and it does not teach or render obvious the limitation in combination with the other limitations.

Hong et al. (U.S. 2016/0242193), hereinafter Hong teaches in ¶ [0045]:
[0045] In accordance with yet further another aspect of the present disclosure, there is provided a base station apparatus for receiving buffer status information. The base station apparatus includes: a control unit configured to configure dual connectivity with a second base station and a user equipment with respect to one or more logical channels or a Logical Channel Group (LCG), which is mapped to a split radio bearer, through higher layer signaling; and a reception unit configured to receive an amount of data available for transmission in a Packet Data Convergence Protocol (PDCP) layer from the user equipment.
However, the reference fails to teach the limitation “select the first UL path or the second UL path to transmit the PDCP PDU based on at least an amount of data available for transmission at the WTRU” as Hong does not teach or render obvious the selection of the path is based on that amount of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442